                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

CHRISTOPHER JOHNSON,

               Plaintiff,

v.                                                Case No.: 2:19-cv-639-38MRM

AVE MARIA SCHOOL OF LAW and
TOM MONAGHAN,

             Defendants.
                                         /

                                        ORDER1

      Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation.       (Doc. 9).   Judge McCoy recommends denying pro se Plaintiff

Christopher Johnson’s Application to Proceed in District Court Without Prepaying Fees

or Costs (Doc. 7) under 28 U.S.C. § 1915 and M.D. Fla. R. 4.07 and dismissing without

prejudice this action. Neither party objects to the Report and Recommendation, and the

time to do so has expired.

      A district judge “may accept, reject, or modify in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The district

judge “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. And “[t]he judge




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide, nor does it have any agreements with
them. The Court is also not responsible for a hyperlink’s availability and functionality,
and a failed hyperlink does not affect this Order.
may also receive further evidence or recommit the matter to the magistrate judge with

instructions.” Id.

       After examining the file independently, and upon considering Judge McCoy’s

findings and recommendations, the Court accepts and adopts the Report and

Recommendation.

       Accordingly, it is now

       ORDERED:

       1. The Report and Recommendation (Doc. 9) is ACCEPTED and ADOPTED and

           the findings incorporated herein.

       2. The Application to Proceed in District Court Without Prepaying Fees or Costs

           (Doc. 7) is DENIED.

       3. The Amended Complaint (Doc. 6) is DISMISSED without prejudice.

       4. The Clerk is DIRECTED to enter judgment, terminate any deadlines, and close

           the file.

       DONE and ORDERED in Fort Myers, Florida on this 13th day of April 2020.




Copies: All parties of record
